Order filed October 11, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00676-CV
                                  ____________

 THE ESTATE OF BRUCE CLAYTON HOWARD, DECEASED, Appellant


                     On Appeal from Probate Court No. 1
                            Harris County, Texas
                      Trial Court Cause No. 395214-401

                                   ORDER

      The clerk’s record was filed September 27, 2016. Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain an order granting motion for summary judgment
signed July 25, 2016, and a motion to sever filed August 31, 2016.

      In response to this court’s notice of dismissal, appellant states that she is
appealing the grant of CES Environmental Services’ motion for summary judgment.
Although the index to the clerk’s record lists such a document, the record does not
contain a signed order granting the summary judgment. Appellant also stated that
CES filed a motion to sever on August 31, 2016. The record does not contain a
motion to sever or an order ruling on the motion to sever. The Harris County Clerk
is directed to file a supplemental clerk’s record on or before October 26, 2016,
containing the trial court’s order granting the motion for summary judgment filed by
CES, the motion to sever filed by CES, and any order ruling on the motion to sever.

      If the omitted items are not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
items are not a part of the case file.



                                  PER CURIAM